Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 1 of 16




          EVERSPLIT0000021-EVERSPLIT0000035
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 2 of 16




Confidential                                                                      JPM 000021
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 3 of 16




Confidential                                                                      JPM 000022
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 4 of 16




Confidential                                                                      JPM 000023
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 5 of 16




Confidential                                                                      JPM 000024
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 6 of 16




Confidential                                                                      JPM 000025
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 7 of 16




Confidential                                                                      JPM 000026
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 8 of 16




Confidential                                                                      JPM 000027
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 9 of 16




Confidential                                                                      JPM 000028
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 10 of 16




Confidential                                                                       JPM 000029
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 11 of 16




Confidential                                                                       JPM 000030
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 12 of 16




Confidential                                                                       JPM 000031
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 13 of 16




Confidential                                                                       JPM 000032
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 14 of 16




Confidential                                                                       JPM 000033
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 15 of 16




Confidential                                                                       JPM 000034
               Case 1:18-cv-06681-NRB Document 32-4 Filed 07/09/19 Page 16 of 16




Confidential                                                                       JPM 000035
